Beckworth, J.
In accordance with stipulation of counsel that the *1016items of merchandise marked “A” covered by the foregoing protests consist of brass bell bottle openers and similar brass articles or brass brackets similar in all material respects to those the subject of S. S. Sarna, Inc. v. United States (44 Cust. Ct. 444, Abstract 64135) and that the items of merchandise marked “B” consist of brass door knockers the same in all material respects as the merchandise the subject of Abstract 64135, supra, the claims of the plaintiffs were sustained.